
	
		II
		109th CONGRESS
		2d Session
		S. 3654
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Mr. Jeffords (for
			 himself and Mr. Carper) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to allow a credit
		  against income tax, or, in the alternative, a special depreciation allowance,
		  for reuse and recycling property, to provide for tax-exempt financing of
		  recycling equipment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recycling Investment Saves
			 Energy or the RISE Act.
		2.FindingsThe Senate finds the following:
			(1)Recycling means
			 business in the United States, with more than 56,000 reuse and recycling
			 establishments that employ over 1.1 million people, generating an annual
			 payroll of nearly $37 billion, and grossing over $236 billion in annual
			 revenues. On a per-ton basis, sorting and processing recyclables alone sustain
			 10 times more jobs than landfilling or incineration.
			(2)By reducing the
			 need to extract and process virgin raw materials into manufacturing feedstock,
			 reuse and recycling helps achieve significant energy savings. For
			 example:
				(A)Taken together,
			 the amount of energy wasted from not recycling aluminum and steel cans, paper,
			 printed materials, glass, and plastic equals the annual output of 15 medium
			 sized power plants.
				(B)The reuse of 500
			 steel drums per week yields 6 trillion Btu’s per year, which is enough energy
			 savings to power a city the size of Colorado Springs, Colorado, for 1
			 year.
				(3)Unfortunately,
			 the United States recycling rate of many consumer commodities, including
			 aluminum, glass, and plastic, are stagnant or declining, and businesses that
			 rely on recycled feedstock are finding it difficult to obtain the quantity and
			 quality of recycled materials needed. Increasingly, United States manufacturing
			 facilities that rely on recycled feedstock are closing or forced to re-tool to
			 use virgin materials.
			(4)The environmental
			 impacts from reuse and recycling are significant. Increased reuse and recycling
			 would produce significant environmental benefits, such as cleaner air, safer
			 water, and reduced production costs. For example:
				(A)Between 2 and 5
			 percent of the waste stream is reusable. Reuse prevents waste creation and
			 adverse impacts from disposal.
				(B)On a per-ton
			 basis, recycling of: office paper prevents 60 pounds of air pollutants from
			 being released, saves 7,000 gallons of water, and 3.3 cubic yards of landfill
			 space; aluminum saves 10 cubic yards of landfill space; plastic saves 30 cubic
			 yards of landfill space; glass prevents 7.5 pounds of air pollutants from being
			 released and saves 2 cubic yards of landfill space; and steel saves 4 cubic
			 yards of landfill space.
				(5)A national
			 investment in the reuse and recycling industries is needed to preserve and
			 expand America’s reuse and recycling infrastructure.
			3.Credit for reuse
			 and recycling property
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45N.Credit for
				qualified reuse and recycling property
						(a)Allowance of
				CreditFor purposes of section 38, the qualified reuse and
				recycling property credit determined under this section for the taxable year is
				an amount equal to 15 percent of the amount paid or incurred during the taxable
				year for the cost of qualified reuse and recycling property placed in service
				or leased by the taxpayer.
						(b)DefinitionsFor
				purposes of this section—
							(1)Qualified reuse
				and recycling property
								(A)In
				generalThe term qualified reuse and recycling
				property means any machinery and equipment (not including buildings or
				real estate), along with all appurtenances thereto, including software
				necessary to operate such equipment, which is used exclusively to collect,
				distribute, or recycle qualified reuse and recyclable materials.
								(B)ExclusionSuch
				term does not include rolling stock or other equipment used to transport reuse
				and recyclable materials.
								(2)Qualified reuse
				and recyclable materials
								(A)In
				generalThe term qualified reuse and recyclable
				materials means scrap plastic, scrap textiles, scrap rubber, scrap
				packaging, recovered fiber, scrap ferrous and nonferrous metals, or electronic
				waste generated by an individual or business.
								(B)Electronic
				wasteFor purposes of subparagraph (A), the term electronic
				waste means—
									(i)any cathode ray
				tube, flat panel screen, or similar video display device with a screen size
				greater than 4 inches measured diagonally, or
									(ii)any central
				processing unit.
									(3)Recycling or
				recycleThe term recycling or recycle
				means that process (including sorting) by which worn or superfluous materials
				are manufactured or processed into specification grade commodities that are
				suitable for use as a replacement or substitute for virgin materials in
				manufacturing tangible consumer and commercial products, including
				packaging.
							(c)Amount Paid or
				IncurredFor purposes of this section—
							(1)In
				generalThe term amount paid or incurred includes
				installation costs.
							(2)Lease
				paymentsIn the case of the leasing of qualified reuse and
				recycling property by the taxpayer, the term amount paid or
				incurred means the amount of the lease payments due to be paid during
				the term of the lease occurring during the taxable year other than such portion
				of such lease payments attributable to interest, insurance, and taxes.
							(3)Grants, etc.
				excludedThe term amount paid or incurred shall not
				include any amount to the extent such amount is funded by any grant, contract,
				or otherwise by another person (or any governmental entity).
							(d)Election to
				have section not applyA
				taxpayer may elect for any taxable year to have this section not apply with
				respect to any qualified recycling property specified by the taxpayer.
						(e)Other tax
				deductions and credits available for portion of cost not taken into account for
				credit under this SectionNo deduction or other credit under this
				chapter shall be allowed with respect to the amount of the credit determined
				under this section.
						(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for any amount paid or incurred with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so
				allowed.
						.
			(b)Conforming
			 amendments
				(1)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (29), by striking the period at the end of paragraph (30)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(31)the qualified
				reuse and recycling property credit determined under section
				45N(a).
						.
				(2)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting ; and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section 45N(f), in the case of amounts with respect to which a
				credit has been allowed under section
				45N.
						.
				(3)Section 6501(m) of
			 such Code is amended by inserting 45N(d), after
			 45C(d)(4),.
				(4)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45M the following new
			 item:
					
						
							Sec. 45N. Credit for qualified reuse and
				recycling
				property.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			4.Special
			 depreciation allowance for certain reuse and recycling property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986
			 (relating to accelerated cost recovery system) is amended by adding at the end
			 the following new subsection:
				
					(l)Special
				allowance for certain reuse and recycling property
						(1)In
				generalIn the case of any qualified reuse and recycling
				property—
							(A)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified reuse and recycling property, and
							(B)the adjusted
				basis of the qualified reuse and recycling property shall be reduced by the
				amount of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
							(2)Qualified reuse
				and recycling propertyFor purposes of this subsection—
							(A)In
				generalThe term qualified reuse and recycling
				property means any qualified reuse and recycling property (as defined in
				section 45N(b)(1))—
								(i)to which this
				section applies,
								(ii)which has a
				useful life of at least 5 years,
								(iii)the original
				use of which commences with the taxpayer after December 31, 2005,
								(iv)which is—
									(I)acquired by
				purchase (as defined in section 179(d)(2)) by an eligible taxpayer after
				December 31, 2005, but only if no written binding contract for the acquisition
				was in effect before December 31, 2005, or
									(II)acquired by the
				eligible taxpayer pursuant to a written binding contract which was entered into
				after December 31, 2005.
									(B)Exceptions
								(i)Alternative
				depreciation propertyThe term qualified property
				shall not include any property to which the alternative depreciation system
				under subsection (g) applies, determined without regard to paragraph (7) of
				subsection (g) (relating to election to have system apply).
								(ii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
								(C)Special
				rules
								(i)Self-constructed
				propertyIn the case of an eligible taxpayer manufacturing,
				constructing, or producing property for the eligible taxpayer's own use, the
				requirements of clause (iv) of subparagraph (A) shall be treated as met if the
				eligible taxpayer begins manufacturing, constructing, or producing the property
				after December 31, 2005.
								(ii)Sale-leasebacksFor
				purposes of subparagraph (A)(iii), if property—
									(I)is originally
				placed in service after December 31, 2005, by a person, and
									(II)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
									such property
				shall be treated as originally placed in service not earlier than the date on
				which such property is used under the leaseback referred to in subclause
				(II).(D)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified reuse and recycling property shall be determined
				under this section without regard to any adjustment under section 56.
							(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means, with respect to any qualified reuse and recycling
				property, any taxpayer which elects not to have section 45N apply with respect
				to such
				property.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2005.
			5.Tax-exempt bond
			 financing of recycling facilities
			(a)In
			 generalSection 142 of the Internal Revenue Code of 1986
			 (defining exempt facility bond) is amended by adding at the end the following
			 new subsection:
				
					(n)Solid waste
				disposal facilities
						(1)In
				generalFor purposes of subsection (a)(6) only, the term
				solid waste disposal facilities means any facility used to perform
				a solid waste disposal function.
						(2)Solid waste
				disposal function
							(A)In
				generalFor purposes of this subsection only, the term
				solid waste disposal function means the collection, separation,
				sorting, storage, treatment, disassembly, handling, or processing of solid
				waste in any manner designed to dispose of the solid waste, including
				processing the solid waste into a useful energy source or product.
							(B)Extent of
				functionFor purposes of this subsection only, the solid waste
				disposal function ends at the later of—
								(i)the point of
				final disposal of the solid waste,
								(ii)immediately
				after the solid waste is incinerated to produce energy, or
								(iii)the point at
				which the solid waste has been converted into a material or product that can be
				sold in the same manner as comparable material or product produced from virgin
				material.
								(C)Functionally
				related and subordinate facilitiesFor purposes of this
				subsection only, in the case of a facility used to perform both a solid waste
				disposal function and another function—
								(i)the costs of the
				facility allocable to the solid waste disposal function are determined using
				any reasonable method based upon facts and circumstances, and
								(ii)if during the
				period that bonds issued as part of an issue described in subsection (a)(6) are
				outstanding with respect to any facility at least 65 percent of the materials
				processed in such facility are solid waste materials as measured by weight or
				volume, then all of the costs of the property used to perform such process are
				allocable to a solid waste disposal function.
								(3)Solid
				wasteFor purposes of this subsection only—
							(A)In
				generalThe term solid waste means garbage, refuse,
				or discarded solid materials, including waste materials resulting from
				industrial, commercial, agricultural, or community activities.
							(B)Garbage, refuse
				or discarded solid materialsFor purposes of subparagraph (A),
				the term garbage, refuse, or discarded solid materials means
				materials that are useless, unused, unwanted, or discarded.
							(C)ExclusionThe
				term solid waste does not include materials in domestic sewage,
				pollutants in industrial or other water resources, or other liquid or gaseous
				waste
				materials.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued before, on, or after the date of the enactment of this Act.
			
